per curiam:
El Ledo. Moisés García Baliñas fue admitido al ejercicio de la abogacía en 1974. Posteriormente fue ad-mitido a la práctica de la notaría.
En octubre de 2004 la Oficina de Inspección de Notarías (ODIN) nos refirió un informe en el cual nos señalaba que el licenciado García Baliñas no había presentado los índi-ces notariales mensuales de 1998 a 2003. Adeudaba, ade-más, los informes de actividad notarial anual de 1997 a 1999, y no había notificado su cambio de dirección a dicha oficina. Le ordenamos al licenciado García Baliñas que no-tificase a ODIN su nueva dirección. Además, le ordenamos presentar en ODIN los índices que adeudaba. Finalmente, le concedimos un término para que mostrara causa por la cual no debíamos disciplinarlo.
Ante el incumplimiento con nuestra orden, le concedi-mos un término final para que cumpliera so pena de seve-ras sanciones, incluso la separación de la profesión de abogado.
Vencido el término concedido, el licenciado García Bali-ñas compareció y nos solicitó una prórroga para subsanar las deficiencias señaladas. Este incumplió nuevamente y la concedimos un término final de veinte días, apercibiéndole nuevamente de las severas sanciones que había de encarar *127de incumplir con nuestra orden. Dicha resolución le fue notificada personalmente al licenciado García Baliñas. El licenciado García Baliñas no ha comparecido ni ha solici-tado prórroga para comparecer.
HH
El Canon 9 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispone que todo abogado deberá observar para con los tribunales una conducta que se caracterice por el mayor respeto y la mayor diligencia. La naturaleza de la función de abogado requiere de una escrupulosa atención y obediencia a las órdenes de este Tribunal o de cualquier foro al que se encuentre obligado a comparecer, máxime cuando de conducta profesional se trata. In re Pagán Ayala, 130 D.P.R. 678, 681 (1981).
Hemos señalado reiteradamente que desatender las órdenes judiciales constituye un serio agravio a la autoridad de los tribunales e infringe el Canon 9, supra. In re Maldonado Rivera, 147 D.P.R. 380 (1999); In re Otero Fernández, 145 D.P.R. 582 (1998).
De otra parte, la obligación de rendir índices Notariales mensuales y notificar el cambio de dirección surge de los Arts. 7 y 12 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. sees. 2011 y 2023, de las Reglas 11 y 12 del Reglamento Notarial, 4 L.P.R.A. Ap. XXIV, y de la Regla 13 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A.
Hemos señalado también que la omisión de rendir índices Notariales es una falta grave a los deberes que le impone al notario la investidura de la fe pública notarial, cuya conducta es reprensible y merecedora de la aplicación rigurosa de sanciones disciplinarias. In re Sáez Burgos, 161 D.P.R. Ap. (2004); In re Prieto Ferrer, 147 D.P.R. 113 (1998); In re Cruz Ramos, 129 D.P.R. 377 (1991).
El notariado es una profesión que requiere dedi-*128cación, esfuerzo, cuidado y diligencia, por lo que debe ejer-citarse con el mayor grado de responsabilidad y rigurosidad. Quien no esté dispuesto a ejercerla con tal dedicación, no puede fungir como notario.
HH I — I
El licenciado García Baliñas ha incumplido reiterada-mente las órdenes de este Tribunal, así como con las dis-posiciones de la Ley Notarial de Puerto Rico. Su actitud de displicencia para con este Tribunal no lo hacen digno de continuar desempeñando el ministerio que ostenta como miembro de la profesión legal. Es evidente, según se des-prende de sus actuaciones, que no tiene interés alguno en continuar ejerciendo su profesión.
Por los fundamentos antes expresados, ordenamos la se-paración inmediata e indefinida del ejercicio de la aboga-cía del Ledo. Moisés García Baliñas, a partir de la notifi-cación de la presente opinión per curiam. Le imponemos al licenciado García Baliñas el deber de notificar a todos sus clientes de su inhabilidad de seguir representándoles, de devolver cualesquiera honorarios recibidos por trabajo no realizados y de informar oportunamente de su suspensión a los foros judiciales y administrativos del país. Además, de-berá certificarnos dentro del término de treinta días, conta-dos a partir de la notificación de esta opinión per curiam, el cumplimiento de estos deberes.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri no intervino.